EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Comment 
The objections to claims 41, 42, 45 and 46 for minor informalities and the rejection of claim 35 under 35 USC § 101 are withdrawn in view of the amendments and Applicant’s remarks filed 24 July 2022. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 49-51 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
Claim 49 (amended in part) “… maintain the [[stucture]] structure of the roll …” 
Claim 50 (amended) “The sanitary stoma system of claim [[33]] 49, not comprising a separate cap around the adhesive [[material]] .”
Claim 51 (amended in part) “… placing the wound roll upon the stoma site without placing a separate cap around the [[adhesive material]] wound roll; …” 
Allowable Claims
Claims 33-52 are allowed.
Reasons for Allowance
Applicant’s arguments filed 24 July 2022 regarding Mayer; Melanie Juel (US 20100145292 A1), Wojcik; Steven James et al. (US 20110079671 A1), McDaniel; Mary Lou et al. (US 20140005627 A1), Blanton; Catherine Carroll (US 5688260 A), Hirschman; Shalom Z. (US 3726277), Boehringer, John R. et al. (US 20050209574 A1) and Slayton; Nancy Deters et al. (US 20100243499+ A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Mayer, the closest art of record, lacks a system comprising at least eight square absorbent sheets including absorbent plies, wherein the sheets are arranged in a linear fashion and removably connected end to end. Instead, Mayer describes an amorphous or unstructured absorbent structure (¶ [0038], absorbent material 2). 

Also of record, Wojcik discloses a plurality of absorbent sheets assembled in a wound roll (¶ [0043], a bath tissue roll 11 is comprised of a tissue sheet 13 that has been spirally wound into a roll). However, Wojcik does not assemble the wound roll into an appropriate size to match a stoma of a user, and also lacks a step of placing the roll on a stoma site. Instead, Wojcik configures the roll to dispense individual sheets from a center passage of the roll (¶ [0015], The tissue sheet, for instance, may comprise, a bath tissue, a paper towel, a napkin, a facial tissue, or the like; ¶ [0019], When dispensed from the passageway, the product is referred to as a "center pull" product). 

Another cited reference, Addison, Deborah (US 20050148920 A1), discloses a wound dressing comprising an elongate spiral roll of a polyurethane foam (¶ [0013], [0051], spiral roll 1 of diameter about 6 mm). 
However, Addison lacks a plurality of at least eight absorbent sheets removably connected end to end. Instead, Addison discloses a continuous length of material (¶ [0051], the wound dressing comprises a single sheet 2 of the polyurethane foam). Addison also does not appropriately size the wound roll to match a stoma and instead configures it to pack a wound (¶ [0012], improved absorbent dressings for a deep wounds and soft tissue cavity filling). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Miller; Jordan (US 20200054476 A1) discloses a disposable stoma plug (¶ [0001], [0039], stoma plug 10), comprising an absorbent roll of an appropriate size to match a stoma (¶ [0039], disposable stoma plug 10 may be configured to briefly seal off stoma opening 16 of urostomy 22, ileostomy 24, or colostomy 26). 
However, Miller lacks at least eight removably connected absorbent sheets and instead constructs the plug by wadding gauze and mesh into a cone shape (¶ [0042], hygienically clean gauze 50 or hygienically clean mesh material 52 may be formed into conical shape 40 for creating absorbent body 12 of disposable stoma plug 10). 

Aali; Adel et al. (US 20100256545 A1) discloses systems and methods for treatment of wounds (¶ [0013], [0038], [0042], FIGS. 1A and 1B … wound dressing 10); comprising an absorbent material assembled in a wound roll (¶ [0044], During application, wicking strip 30 may be rolled to a tighter spiral than depicted in FIG. 1A that it fits snugly within opening 29 of support cushion 20). 
However, Aali lacks at least eight removably connected absorbent sheets with absorbent plies, and does not size the dressing for a stoma. Instead, Aali constructs the dressing from a polyurethane ribbon (¶ [0044] Wicking strip 30, which preferably comprises an open-cell polyurethane foam; ¶ [0074], FIG. 5B, the asymmetrical-height wicking strip 30'). 
Aali includes an embodiment with perforations (¶ [0075] FIG. 6A illustrates an embodiment in which wicking strip 30'' is additionally provided with relaxation cuts 33 that enhance its lateral flexibility). However, none of Aali’s embodiments are configured to contact a stoma and are instead dimensioned to fit inside another component of a wound dressing (¶ [0069] FIG. 4, support cushion 20 is pre-formed in a generally oval shape, and is suitable for use with wounds up to a fixed size, e.g., up to 30 mm in length). 
 
Lepke; Steven (US 20150366727 A1) discloses a foldable absorbent pad (¶ [0003], [0009], [0054] FIGS. 2 and 3, a foldable absorbent apparatus 100), comprising absorbent sheets (¶ [0054], The first and second absorbent pad layers 102 and 104 may be formed of various wound dressing and/or absorbent materials, such as gauze or the like); assembled into a wound roll (¶ [0066] FIGS. 8A and 8B … the absorbent pad layer 502 is formed in a cylindrical or tubular shape and a wire shaped malleable material 506 is disposed therein). 
However, Lepke lacks absorbent sheets arranged in a linear fashion removably connected end to end and instead stacks the layers vertically before rolling them (¶ [0054] FIGS. 2 and 3 … a first absorbent pad layer 102, a second absorbent pad layer 104, and a malleable material layer 106 disposed between (or enclosed within) the first and second absorbent pad layers 102, 104). Lepke does not configure the pad for a stoma, and instead sizes it for a tooth socket (¶ [0069] FIGS. 9A-92 illustrate an exemplary method 600 of using the foldable absorbent apparatus 100 to ameliorate bleeding of a tooth socket 12).

Gust; Charles F. (US 4187850 A) discloses an apparatus for facilitating the replacement of a stoma bag (col. 1, lines 1-10; col. 3, lines 45-50), comprising an absorbent material of an appropriate size to match a stoma (col. 3, lines 60-70, Sterile cotton or other like absorbent material 26 may be inserted into the centered cylinder prior to the entire procedure or at this point so that it will absorb any waste matter being excreted from the stoma).
However, Gust lacks absorbent sheets arranged in a linear fashion removably connected end to end. At most, Gust describes a prior art method of rolling a 4” square piece of sterile gauze on the stoma (col. 3, lines 35-40), or a method of applying an unstructured cotton material through an outer tube (col. 3, lines 55-60, absorbent material 26 may be inserted into the centered cylinder prior to the entire procedure). 

Recto; Sylvia (US 6409709 B1) discloses a two piece appliance changing device (col. 1, lines 5-10; col. 3, lines 55-60, device 10), comprising an absorbent material of an appropriate size to match a stoma (col. 4, lines 1-10, An absorbent material 16 is conventionally disposed or wedged in the bore 14 of the tubular member 11 for absorbing fluids from the stoma 17). However, Recto lacks absorbent sheets arranged in a linear fashion removably connected end to end. Recto at most describes an unstructured absorbent material that is delivered through an outer tube (col. 4, lines 1-10, The absorbent material 16 generally fills the bore 15 of the cylindrical member 11 with the absorbent material 16 being essentially a wick-type of material which draws fluids into itself). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781